IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,202-02


                            EX PARTE JOEL RAMIREZ, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. CR20713-B IN THE 35th DISTRICT COURT
                             FROM BROWN COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

tampering with or fabricating physical evidence and sentenced to imprisonment for forty-five years.

        On January 22, 2015, an order designating issues was signed by the trial court ordering

counsel to respond to Applicant’s claim. The trial court has not yet finished its investigation and

fact-finding. We remand this application to the 35th District Court of Brown County to allow the trial

judge to complete an evidentiary investigation and enter findings of fact and conclusions of law.

        This application will be held in abeyance until the trial court has resolved the fact issues. The
issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.



Filed: February 11, 2015
Do not publish